Denied and Opinion Issued January 27, 2022




                                       In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-01111-CV

                       IN RE CAMILIA JONES, Relator

          Original Proceeding from the 254th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-07710

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      Before the Court are relator’s January 10, 2022 petition for writ of mandamus

and motion for emergency stay and real party’s January 14, 2022 response and

motion to expedite.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on our review of the petition, record, and response, we conclude relator has

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny the

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We deny relator’s motion

for emergency stay and real party’s motion to expedite as moot.
               /Cory L. Carlyle//
21111f.p05     CORY L. CARLYLE
               JUSTICE




             –2–